Citation Nr: 1642503	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for multiple joint rheumatoid arthritis, to include the bilateral shoulders, hands, and wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1989 to July 1989, October 1989 to April 1999, and from July 1999 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was remanded for development in January 2016. 

The Board notes that at the Veteran's December 2014 hearing, the issue of potential entitlement to service connection for fibromyalgia was raised as a possible alternate cause for the Veteran's multiple joint pain.  However, a review of the record shows that entitlement to service connection for fibromyalgia was previously adjudicated in an unappealed February 2014 rating decision.  Accordingly, for the purposes of this appeal, the issue on appeal remains to be entitlement to service connection for multiple joint rheumatoid arthritis.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's multiple joint rheumatoid arthritis to include of the bilateral shoulders, hands, and wrists was incurred in, aggravated by, or is related to active service.



CONCLUSION OF LAW

The Veteran's multiple joint rheumatoid arthritis was not incurred in, related to, or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that prior to initial adjudication, an August 2012 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  Therefore, VA has met all statutory and regulatory notice requirements.  

As for VA's duty to assist, that duty includes procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service medical records and relevant post-service treatment records have been collected, including those treatment records most recently identified by the Veteran.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in procuring relevant medical records.

When required to adequately adjudicate the claim, VA must provide a medical examination assessing the claimed disabilities or conditions.  McLendon v. Nicholson,  20 Vet. App. 79 (2006).  A medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is fully informed when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, a review of the September 2012 VA examination and the July 2016 VA Disability Benefits Questionnaires (DBQ) for the Veteran's rheumatoid arthritis of the shoulders, wrists and hands, and the accompanying etiology opinions provided show that each was based a thorough review of the claims file and a description of the Veteran's relevant medical history.  Additionally the supporting rationale for the provided etiology opinions was adequate for adjudicatory purposes because it specifically discusses the Veteran's lay statements, provided a thorough history of the Veteran's relevant treatment records, and included objective medical observations with citation to supporting medical studies.  Accordingly, the Board finds that the Veteran's September 2012 VA examination and July 2016 DBQs and their related etiology opinions are adequate for adjudicatory purposes.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this claim in January 2016.  The directives contained in that remand were: (1) ask the Veteran to identify the date of and facility where he first sought treatment for his rheumatoid arthritis; (2) obtain any identified outstanding VA or private treatment records relevant to the Veteran's rheumatoid arthritis; (3) upon receiving additional relevant records, schedule the Veteran for a VA examination and provide an etiology opinion; and (4) readjudicate the Veteran's claim.  All of relevant post-service treatment records that have been identified by the Veteran have been procured and the requested VA examination has been provided.  The record also shows that the Veteran was prompted to submit and submitted a statement identifying when treatment for rheumatoid arthritis began, and that claim was readjudicated in an August 2016 supplemental statement of the case.  Accordingly, the January 2016 remand directives have been substantially satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the competent evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, reasonable doubt is resolved in favor of the Veteran.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a claimed disability, there must be: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

In a February 2016 lay statement the Veteran indicated that he first sought treatment for joint pain from the Denver VA Medical Center (VAMC) in 2010.  He indicated that he had frequently been told that his joint pain and stiffness during active duty service was probably due to rheumatoid arthritis but that his condition went undiagnosed due to the military needing him to serve for duty, and the fact that a diagnosis of rheumatoid arthritis was unusual for someone of his age and race.  He also indicated that he was treated at various medical facilities for joint pain issues.  The Veteran further highlighted several service treatment records for various joint issues.  

Previously, the Veteran provided detailed testimony at a December 2014 Board hearing.  At that hearing, he discussed his joint pain during service, and the physical nature of his particular military occupational specialties (MOS).  The Veteran indicates that he primarily served as a light wheel vehicle mechanic, and later he worked in helicopter repair, and that testimony is consistent with the Veteran's personnel records.  He explained that those jobs involved a lot of lifting, bending, kneeling, crawling, and carrying tool boxes.  He recalled receiving several cuts to his hands doing that type of work.  The Veteran then demonstrated the scars on his hands.  The Veteran indicated that he also served in the Gulf War in Southwest Asia.  Although the Veteran's representative indicated that the Veteran's rheumatoid arthritis might be misdiagnosed fibromyalgia, there is significant medical evidence that the Veteran has rheumatoid arthritis, and the Veteran's claim of entitlement to service connection for fibromyalgia has already been adjudicated by the RO and is the subject of a final denial.  The Veteran indicated that he first started to notice joint pain while serving in the Gulf War.  Additionally, the Veteran testified that prior to the diagnosis of rheumatoid arthritis he mostly medicated himself with over-the-counter drugs, while his wife testified that at home, "they were going through Advil like crazy, a bottle, a big bottle a week . . . four and five handfuls at a time, as, as he could take."  She indicated that she had known the Veteran since 2001.  This testimony was consistent with his February 2016 lay statement, in which reported extensive use of over the counter medications between 1998 and 2010.

Additionally, the Veteran submitted a June 2013 notice of disagreement and noted a May 2013 VA medical treatment record which indicated that the Veteran had a history of bilateral multiple joint tenderness, synovitis, early morning stiffness with positive rheumatoid factor (RF) and cyclic citrullinated peptide (CCP) antibodies which started in his mid-thirties.  It is unclear from the phrasing of that record whether the author was indicating that the Veteran started to notice joint pain symptoms in his mid-thirties or whether the Veteran had a medical history starting in the mid-thirties of positive RF and CCP, which are diagnostic tests administered to diagnose rheumatoid arthritis.  However, that confusion was addressed by the Veteran's February 2016 lay statement in which he clarified that he did not seek treatment until 2010.

A review of the service medical records reveals that the Veteran was treated for right ankle swelling without trauma in February 1989, and continued right ankle pain in March 1989.  In May 1989 the Veteran was treated for right knee pain, which was noted to be exercise-related.  That was followed by a March 1990 left ankle injury incurred while playing basketball.  A fracture was ruled out.  The Veteran was also treated for a hard mass on the foot in March 1990, and that mass was noted to be a corn and removed.  The Veteran sustained left wrist strain due to a motor vehicle accident in July 1991, for which he was again treated in March 1992.  The Veteran was also treated for recurring right knee pain from playing basketball in March 1992.  Back pain is noted in February 1993, and attributed to a kidney infection.  A July 1994 sports injury to the right hand and wrist with swelling is noted, and is diagnosed at metacarpal strain.  A December 1995 injury to the left wrist after jumping off a truck is noted, and a February 1995 burn on the right foot.  December 1995 X-rays of the left wrist are negative for any type of arthritis, as is a July 1994 X-ray of the right wrist.

As for the July 2016 VA DBQs and etiology opinions, the examiner noted the Veteran's diagnosis of rheumatoid arthritis, and that the condition affected his bilateral shoulders, wrists, and hands.  The examiner also noted bilateral wrist strain that resolved without residuals in service.  After a detailed review of the service medical records, the examiner opined that it was less likely as not that the Veteran's rheumatoid arthritis was related to service.  In support of that finding, the examiner noted the Veteran's VA treatment records indicated a normal musculoskeletal examination in June 2010, and that the Veteran's first complaint of peripheral joint pain was in June 2011.  November 2011 X-ray results were within normal limits but diagnostic testing found that the Veteran had a positive RF.  After a CCP antibody test was positive for rheumatoid arthritis, the Veteran was diagnosed by a rheumatologist in January 2012.  After reviewing those medical records, the VA examiner explained that if the Veteran had undiagnosed rheumatoid arthritis in service, radiographic evidence of his joints 13 years after leaving service should demonstrate erosive changes in the bones arounds those joints, as such erosive changes typically occur fastest in the first year after diagnosis of rheumatoid arthritis, a conclusion supported by citation to a medical treatise titled "Arthritis Rheum."  Prior to that, the September 2012 VA examiner provided a similar negative etiology opinion, also premised on the lack of erosive changes, noting that if the Veteran had developed rheumatoid arthritis during service, the examiner would expect to find radiographic evidence of joint erosion after over 13 years.

A review of the Veteran's VA treatment records is consistent with the observations of both the September 2012 and July 2016 VA examiners.  A January 2012 rheumatology consultation notes no erosive changes, and November 2011 X-rays of the bilateral ankles, knees, wrists, and hands were interpreted to be normal.  An earlier June 2011 X-ray of the Veteran's bilateral hands was also noted to be within normal limits.

The Board finds that there is sufficient evidence of a current disability because the Veteran has a current diagnosis of rheumatoid arthritis.  The Veteran provided competent and credible lay testimony describing symptoms of joint and pain and stiffness, and a competent and credible description of his duties while on active duty.  However, the Veteran is not competent to attribute in service symptoms to the current diagnosis of rheumatoid arthritis.

Rheumatoid arthritis requires diagnostic testing and medical training to diagnose.  Although lay persons are competent to provide opinions on some medical issues, for example, breaking a bone or certain types of symptoms such as joint pain, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the underlying causes or medical etiology of rheumatoid arthritis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board determines whether a particular condition is the type of condition a layperson can testify to on a case-by-case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Unlike reporting factual circumstances such as breaking a bone or the subjective feelings of joint pain or stiffness, determining whether the Veteran's in-service symptoms are related to a later diagnosis of rheumatoid arthritis, a chronic systemic disease, requires medical inquiry into biological processes, anatomical relationships, physiological functioning, and objective observation and medical training to interpret diagnostic test results and other objective medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The internal physical processes and the ability to interpret objective medical evidence such as radiographic evidence and RF and CCP antibody testing are not readily observable and are not within the competence of the Veteran, who has not been shown by the evidence of record to have medical training, education, or skills to provide a competent medical etiology opinion.  Therefore, in contrast to the competent medical etiology opinion of record and its supporting rationale, the Veteran's subjective conclusion that his in-service joint pain symptoms and post-service joint pain symptoms are attributable to undiagnosed rheumatoid arthritis is not competent.  For these same reasons, the Veteran's wife's lay statement regarding use of over-the-counter drugs while competent, does not constitute probative evidence in support of medical nexus.  Additionally, the Board notes that a review of the service medical records indicates that the Veteran's in-service joint injuries were often attributed to causes such as sports and exercise-related.  

Accordingly, the Board finds that both the September 2012 and July 2016 VA opinions are probative and persuasive for the same reasons it found them to be adequate.  The Board finds that there is strong probative evidence against a finding of medical relationship to service.  The Board finds that the preponderance of the evidence is against the claim, and service connection for rheumatoid arthritis must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


